TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                   NO. 03-20-00584-CV
                                   NO. 03-20-00585-CV



                                Judy A. Guyaux, Appellant

                                             v.

 Walnut Springs Homeowners Association, Inc.; Aaron J. Mitchell; Jennifer K. Mitchell;
                Michael Mitchell; and Mary Angela Mitchell, Appellees


          FROM THE 26TH DISTRICT COURT OF WILLIAMSON COUNTY
                      NOS. 19-1587-C26 & 20-1360-C425,
           THE HONORABLE DONNA GAYLE KING, JUDGE PRESIDING



                          MEMORANDUM OPINION


              On December 8, 2020, Judy A. Guyaux filed a notice of appeal from the trial

court’s order granting summary judgment and motion to sever from the original trial court

cause number 19-1587-C26, which was assigned to this Court under our appellate number

03-20-00584-CV, and the severed trial court cause number 20-1360-C425, which was assigned

to this Court under our appellate number 03-20-00585-CV.

              Appellees filed a motion to dismiss both appeals for lack of jurisdiction, and

Guyaux filed a response in this appeal and a motion to consolidate these appeals “to avoid

confusion and preserve judicial efficiency moving forward.” The motion to consolidate is

granted and the Court consolidates the two above-referenced appeals for all purposes. The

issues, records, and documents filed in cause number 03-20-00584-CV are consolidated into
cause number 03-20-00585-CV. The consolidated appeal shall proceed under appeal number

03-20-00585-CV, and appeal number 03-20-00584-CV is hereby dismissed. See Livingston

v. Arrington, Nos. 03-11-00197-CV & 03-11-00266-CV, 2011 Tex. App. LEXIS 4421, at *1–2

(Tex. App.—Austin Jun. 10, 2011, no pet.) (mem. op).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Kelly

03-20-00584-CV Dismissed

03-20-00585-CV Consolidated

Filed: January 5, 2021




                                               2